DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Cancel claims 12-16 and 23-26. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-16 and 23-26 directed to an invention non-elected with traverse in the reply filed on 2/19/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action 
The prosecution of this case is closed except for consideration of the above matter.
Allowable Subject Matter
Claims 1, 3-4 and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, none of the prior art fairly teaches or suggest a carbonatable composition, comprising: calcium silicate, wherein the calcium silicate comprises one or more of CS (wollastonite or pseudowollastonite), C382 (rankinite), or C2S (belite, larnite, bredigite) discrete calcium silicate phases, wherein the calcium silicate further comprises an amorphous calcium silicate phase at about 10% or more by mass of the total phases; one or more melilite type phases having the general formula (Ca,Na,K)2[(Mg, Fe2+, Fe3+,A1,Si)307] or ferrite type phases having the general formula Ca2(Al,Fe3+)2O5; and one or more minerals, wherein the one or more minerals are selected from the group consisting of submicron magnesium oxide powder, magnesium nitrate, magnesium sulfate, magnesium chloride, magnesium acetate, and combinations thereof, elemental Ca and elemental Si are present in the composition at a molar ratio from about 0.5 to about 1.5; and metal oxides of Al, Fe and Mg are present in the composition at about 30% or less by mass, and the composition is suitable for carbonation with CO: at a temperature of about 10 °C to about 90 °C to form CaCO; with a mass gain of about 10% or more. It is noted that the prior art teaches similar 
With respect to the dependent claims they are found to allowable at least for the same reasons given above and in further search of their additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734